ORDER

Upon consideration of the Joint Petition for Placement on Inactive Status submitted to this Court by Petitioner and Respondent, it is this 15th day of February, 1995
ORDERED by the Court of Appeals of Maryland that the Joint Petition be, and it is hereby, granted and Edward C. Bell is immediately placed on inactive status subject to further order of this Court, and it is further,
ORDERED that the Clerk of this Court shall strike the name of Edward C. Bell from the register of attorneys in this Court until further order of this Court and shall certify that fact to the Trustees of the Clients’ Security Trust Fund and the clerks of all judicial tribunals in the State in accordance with Rule BV13.